Title: To George Washington from Colonel Elias Dayton, 11 August 1777
From: Dayton, Elias
To: Washington, George



Sir,
Ackquacknum [N.J.] August 11th 1777

I yesterday removed with the two Regiments to this place for the sake of provisions and beer which I am told may be procur’d much easier at this place than at Peramus.

I send the Pay Master to Head Quarters for money as both officers and soldiers are much in want of it. The necessaries of life are so very high in the Country that their pay is scarcely sufficient during the month.
Your Excellency I hope will therefore see the necessity of ordering us one months pay [(]although we have not been mustered) as, without it I know not how we can well subsist. I am your Excellencys Most Obedient Humble Servant

Elias Dayton

